     Case 2:20-cv-02482-WBS-AC Document 7 Filed 01/22/21 Page 1 of 3


1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                       EASTERN DISTRICT OF CALIFORNIA
10
                                  ----oo0oo----
11

12   CALIFORNIA SPORTFISHING                 No. 2:20-cv-2482 WBS AC
     PROTECTION ALLIANCE,
13
                  Plaintiff,
14
         v.
15                                           ORDER RELATING CASES
     KATHLEEN ALLISON, in her
16   official capacity as Secretary
     of the California Department of
17   Corrections and Rehabilitation,
18                 Defendant.
19

20
21   COUNTY OF AMADOR, a public              No. 2:21-cv-38 TLN DB
     agency of the State of
22   California,
23                Plaintiff,
24       v.
25   KATHLEEN ALLISON in her
     official capacity as Secretary
26   of the California Department of
     Corrections and Rehabilitation;
27   PATRICK COVELLO in his official
     capacity of Warden of
28   California, Department of
                                         1
     Case 2:20-cv-02482-WBS-AC Document 7 Filed 01/22/21 Page 2 of 3


1    Corrections and Rehabilitation
     Mule Creek State Prison; and
2    CALIFORNIA DEPARTMENT OF
     CORRECTIONS AND REHABILITATION,
3
                   Defendants.
4

5                                 ----oo0oo----
6                Examination of the above-entitled actions reveals that
7    they are related within the meaning of Local Rule 123(a), because
8    plaintiffs in both actions seek relief from the Secretary of the
9    California Department of Corrections and Rehabilitations under
10   the Clean Water Act, 33 U.S.C. § 1251 et seq., based on alleged
11   water discharges at the Mule Creek State Prison.        Accordingly,
12   the assignment of the matters to the same judge is likely to
13   effect a substantial saving of judicial effort and is also likely
14   to be convenient for the parties.
15               The parties should be aware that relating the cases
16   under Local Rule 123 merely has the result that both actions are
17   assigned to the same judge; no consolidation of the actions is
18   effected.    Under the regular practice of this court, related
19   cases are generally assigned to the judge and magistrate judge to
20   whom the first filed action was assigned.
21               IT IS THEREFORE ORDERED that the actions denominated
22   California Sportfishing Protection Alliance v. Allison, Case No.
23   2:20-cv-2482 WBS AC, and County of Amador v. Allison, Case No.
24   2:21-cv-38 TLN DB, be, and the same hereby are, deemed related.
25   The case denominated County of Amador v. Allison, Case No. 2:21-
26   cv-38 TLN DB, shall be reassigned to the Honorable WILLIAM B.
27   SHUBB.   Any dates currently set in the reassigned case only are
28
                                         2
     Case 2:20-cv-02482-WBS-AC Document 7 Filed 01/22/21 Page 3 of 3


1    hereby VACATED.   Henceforth, the captions on documents filed in

2    the reassigned case shall be shown as County of Amador v.

3    Allison, Case No. 2:21-cv-38 WBS AC.

4              IT IS FURTHER ORDERED that the Clerk of the Court make

5    an appropriate adjustment in the assignment of cases to

6    compensate for this reassignment.

7    Dated:   January 21, 2021

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         3
